Citation Nr: 1717617	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-16 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eye injury, to include as secondary to residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a September 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.

The November 2014 Board decision remanded a claim of entitlement to service connection for a right eye condition.  After additional development, the RO granted that claim, so it is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir. 1997) (clarifying that an appeal regarding downstream elements, i.e. the disability rating, is separate from any prior appeal regarding entitlement to service connection).  However, due to that grant, further development is required on the left eye claim, so the matter must again be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded this matter for further development of the above-listed claim, including obtaining an opinion sufficient to address whether the left eye disability was secondary to the right eye disability.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Here, the February 2015 VA examiner opined only regarding direct service connection and whether the service-connected right eye disability caused the left eye disability.  An opinion regarding the aggravation aspect of the left eye claim is necessary.

Accordingly, the case is REMANDED for the following action:

1. The entire claims file should be reviewed by the examiner who examined the Veteran in February 2015 (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left eye disability, to include normal tension glaucoma, was aggravated beyond the natural progress of the disease process by his service-connected right eye disability, to include angle recession glaucoma and normal tension glaucoma.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate, based on the entirety of the evidence, the claim of entitlement to service connection for a left eye disability including as secondary to the service-connected right eye disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


